Citation Nr: 0826266	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  96-29 501	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an initial compensable rating for skin 
cancer due to ionizing radiation.

2.  Entitlement an initial compensable rating for gamma-delta 
disease due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Navy from June 1951 to June 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which initially 
denied service connection for a skin disorder and 
gamma-delta disease claimed to be the result of exposure to 
ionizing radiation.  

In May 1998, the Board remanded the skin disorder claim.  And 
while on remand, the veteran completed his appeal of the 
denial of service connection for gamma-delta disease due to 
exposure to ionizing radiation.  In January 2001, the Board 
remanded both claims for further evidentiary development and 
readjudication.  

In a June 2007 decision, the RO granted service connection 
for skin cancer, to include basal cell carcinoma and gamma-
delta disease, assigning a combined noncompensable (zero 
percent) rating for both disabilities, retroactively 
effective from June 19, 1992.  The veteran appealed that 
decision, contesting the noncompensable rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

But in a Statement of the Case (SOC) issued in October 2007, 
the only issue listed was entitlement to a compensable rating 
for skin cancer to include basal cell carcinoma secondary to 
ionizing radiation.  The RO explained that gamma-delta 
disease (neutropenia) is a blood disorder and not related to 
skin cancer.  The RO then issued a Supplemental SOC (SSOC) in 
February 2008 wherein it denied service connection for gamma-
delta disease due to ionizing radiation exposure.  However, 
there is no indication the RO properly severed service 
connection for gamma-delta disease, which was clearly granted 
by the RO in the earlier June 2007 rating decision.  
Therefore, the issue of entitlement to a compensable rating 
for gamma-delta disease must be remanded so the RO can issue 
an SOC.  

It is worth mentioning that, if the RO wishes to sever 
service connection for gamma-delta disease, it must follow 
the proper procedures outlined in 38 C.F.R. § 3.105(d) 
(2007).  For example, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d) (2007).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A remand is required to afford the veteran an appropriate VA 
examination to determine the severity of his service-
connected skin cancer, and, as mentioned, to have the RO 
(AMC) issue him an SOC concerning the claim of entitlement to 
an initial compensable rating for gamma-delta disease.

The veteran had a VA examination in June 2007.  However, that 
examination did not provide any measurements of the extent of 
his scars from his service-connected skin cancer.  These 
measurements are necessary for purposes of assessing the 
severity of his service-connected skin cancer under the 
relevant diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7819 (benign skin neoplasms), 7800 (disfigurement 
of the head, face, or neck), 7801 (scars, other than the 
head, face, or neck, that are deep or that cause limited 
motion), 7802 (scars, other than the head, face, or neck, 
that are superficial and that do not cause limited motion), 
7803 (scars, superficial, unstable), 7804 (scars, 
superficial, painful on examination), 7805 (scars, other; 
rated on limitation of motion of the affected part).  

The veteran, therefore, must be provided a dermatological 
examination to assess the severity of any scars associated 
with his service-connected skin cancer.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994);  see also Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination); Green v. Derwinski, 1 Vet. App. 121 (1991).

And as already explained in the INTRODUCTION, the June 2007 
rating decision granted service connection and assigned a 
noncompensable rating for gamma-delta disease.  In response, 
the veteran filed a timely notice of disagreement (NOD) 
with respect to the noncompensable rating.  But the RO failed 
to issue an SOC concerning this issue, as it apparently 
improperly severed service connection for this disability.  
Based on this procedural defect, the claim for an initial 
compensable rating for gamma-delta disease must be remanded 
to the RO via the AMC for the issuance of an SOC.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2007); see also, Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  Thereafter, the RO/AMC should return 
the claims file to the Board only if the veteran perfects his 
appeal in a timely manner by filing a timely substantive 
appeal (e.g., VA Form 9 or equivalent statement).  Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
dermatological examination to assess the 
current severity of any scars 
attributable to his service-connected 
skin cancer.  The claims file must be 
made available to and thoroughly reviewed 
by the examiner for the pertinent medical 
and other history.  The examiner must 
provide measurements of all scars that 
will permit calculating the area of each 
scar in either square inches or square 
centimeters.  The examiner must identify 
any associated limitation of function of 
any part affected, including any loss of 
range of motion of any part affected by 
the service-connected burn scar 
residuals.  In doing so, the examination 
must address:

(i) the size (in centimeters or inches) 
of the affected areas; 

(ii) the presence or absence of pain 
associated with the affected areas; 

(iii) the presence or absence of any of 
the characteristics of disfigurement set 
forth in 38 C.F.R. § 4.118, DC 7800 
(i.e., length of the scar; width of the 
scar; surface contour of the scar 
(elevation or depression thereof on 
palpation); adherence to underlying 
tissue; hypo- or hyper- pigmentation and 
the size of such areas; abnormality of 
skin texture (irregular, atrophic, shiny, 
scaly, etc.) and the size of such areas; 
the absence of underlying soft tissue and 
the size of such areas; induration and 
inflexibility of the skin and the size of 
such areas); 

(iv) the limitation of motion of the 
affected areas; and 

(v) the presence or absence of any 
radicular symptoms, including any 
neurological involvement.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then readjudicate the claim of 
entitlement to an initial compensable 
rating for skin cancer in light of the 
additional evidence.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  Send the veteran an SOC addressing 
his claim of entitlement to an initial 
compensable rating for gamma-delta 
disease.  He must be given an opportunity 
to perfect an appeal of this additional 
claim by submitting a timely substantive 
appeal (VA Form 9 or equivalent) in 
response to the SOC.  Advise him that his 
claims file will not be returned to the 
Board for further appellate consideration 
of this issue following the issuance of 
the statement of the case unless he 
perfects his appeal of this additional 
claim.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




